DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is a response to communications dated 02/12/2020.  Claims 1-22 are pending in the application.

Information Disclosure Statement
The information disclosure statement filed 02/12/2020 complies comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  It has been considered and placed in the application file.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 9, 11-14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over  Nuzman et al. (US 8,761,294) (hereinafter “Nuzman”) in view of Goodson et al (US 9,553,818) (hereinafter “Goodson”).
Regarding claim 1, in accordance with Nuzman reference entirety, Nuzman discloses a device (310) for transmitting and receiving on a copper wire (L1-Ln) (col. 1, line 67: “copper twisted pair line”), the device (210) (Fig. 3 and col. 9, line 65: “system 300 is the same as the system 100, in Fig. 1.  Fig. 1; 110 and col. 5, lines 47-62: “distribution point 110”) comprising: 
a plurality of transceivers (125i-125n and 130i-130n) for transmitting signals to (downstream), and receiving signals from (upstream), at least one customer premise equipment (CPE) (350) via a plurality of channels (L1-Ln) (col. 6, lines 24-34 and thereinafter: “each pair of processing devices 125i-125n and associated LDs 130i-130n may transmit and receive data, and therefore, may be referred to as transceivers), L1-Ln) or by using a plurality of frequency bands on a coaxial cable or on a twisted pair (col. 1, line 67: “copper twisted pair”) (col. 6, lines 24-34 and thereinafter: “the communication lines L1-Ln may be twisted line pairs that carry electromagnetic signals.  As should be understood, the communications are not limited to twisted line pairs);  
at least one canceller (Fig. 3; 327 and 3571-357n) for cancelling at least one of echo or crosstalk on at least one channel (col. 10, lines 9-13 and thereinafter: “The TTVP 327 precompensates (precodes) downstream signals and post-compensates upstream signals. Moreover, the TTVP327 sends and receives pilot signals to and from the CPEs 350-350, to determine the filter coefficients needed for the crosstalk cancellation function”); and 
a processor (Fig. 3; 327) configured to allocate (instruct) to a single CPE (Fig. 3; any of 3501-350n) multiple frequency bands (US/DS) on a single coaxial cable or on a twisted pair (L1-Ln) (col. 1, line 67: “copper twisted pair line”), or multiple twisted pairs of a twisted pair cable (col. 10, lines 1-2: “the TTVP 327 may simply be referred to as a processor”. In addition, col. 12, lines 43-50: “downstream messages are communicated from the TTVP (327) to the TTVR (357) … (3) Instruct TTVR to begin relaying US/DS samples (for example, after precoder/postcoder training is complete), and (4) Instruct TTVR to stop relaying US/DS samples (for example, as part of an orderly shut-down procedure.”  Instructing the TTVR to begin relaying US/DS samples is construed to correspond to the instant claimed limitation).
a processor configured to allocate to a single CPE multiple frequency bands on a single coaxial cable or on a twisted pair, or multiple twisted pairs of a twisted pair cable.”  Such limitation lacks thereof from Nuzman’s teaching is well-known in the art and taught by Goodson.
In an analogous art in the same field of endeavor, Goodson teaches methods, systems, and apparatus for implementing biasing bonding (Goodson; Abstract and thereinafter), comprising, among other things, the limitations of “a processor configured to allocate to a single CPE multiple frequency bands on a single coaxial cable or on a twisted pair, or multiple twisted pairs of a twisted pair cable” (Goodson, Fig. 1; DRA 126 and col. 4, lines 51-65 and thereinafter, it is disclosed G.fast dynamic resource allocation apparatus (DRA) 126 that generates a G.fast transmission map 128 that specifies time slots that are allocated to teach transceiver in the G.fast channel 108, and provide the transmission map to the G.fast channel 108 … transmits the data fragments to … the CPE device 122.  Col. 2, line 66 to col. 3, lines 11 and thereinafter, it is also disclosed that data is transmitted over multiple different types of communication links that can communicate over single physical links or over multiple different physical links.  The disclosure thereat is construed to correspond to the claimed limitation).  
Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine/implement DRA 126 of Goodson into Nuzman’s device to arrive the claimed invention.  A motivation for doing so would be to increase bandwidth (Goodson; col. 1, lines 15-22 and thereinafter).
claim 2, in addition to features recited in base claim 1 (see rationales discussed above), Nuzman in view of Goodson also discloses wherein the processor (DRA 126) is configured to allocate a frequency band or a twisted pair from one connected CPE to another connected CPE (Goodson; col. 3, lines 12-31 and thereinafter, it is also disclosed the data that are transmitted over each of the different types of communication links can be allocated in various different ways.  For example, all data can be transmitted over a single communication link … over the VDSL2 channel). 
Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine/implement DRA 126 of Goodson into Nuzman’s device to arrive the claimed invention for the same rationales applied to claim 1 as discussed above.
Regarding claim 9, in addition to features recited in base claim 1 (see rationales discussed above), Nuzman in view of Goodson also discloses wherein a plurality of CPEs are connected to a shared channel (Nuzman; Figs. 1-3 depicts CPEs 150/250/350 connections to distribution point (110/210/310 over the communication line L1-Ln and col. 7, lines 11-13 and thereinafter, it is further disclosed a single transmission medium is shared by multiple transceivers). 
Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine/implement DRA 126 of Goodson into Nuzman’s device 
 Regarding claim 11, in accordance with Nuzman reference entirety, Nuzman discloses a customer premise equipment (CPE) for transmitting and receiving on a copper wire (L1-Ln) (col. 1, line 67: “copper twisted pair line”) installed at a customer premise (Figs. 1-4c; CPEs 150i/250i/350i-150n/250n/350n), the CPE comprising: 
at least one transceiver (TTVR 357i-357n) for transmitting signals to, and receiving signals from, a network device (310) via at least one channel assigned by the network device (310) among a plurality of channels, wherein the plurality of channels are formed by using a plurality of twisted pairs of a twisted pair cable or by using a plurality of frequency bands on a coaxial cable or on a twisted pair (col. 6, lines 61-64: “Each of the CPEs 1501-150n includes an associated line driver 1551 -155n and processing device 160i-160n. The processing devices 1601-160n may be the same or substantially the same as the processing devices 1251 -125n.” In addition, col. 1, line 67: “copper twisted pair”.  Moreover, same col. 6, in lines 24-34 and thereinafter: “the communication lines L1-Ln may be twisted line pairs that carry electromagnetic signals.  As should be understood, the communications are not limited to twisted line pairs. Furthermore; col. 10, lines 1-2: “the TTVP 327 may simply be referred to as a processor”. In addition, col. 12, lines 43-50: “downstream messages are communicated from the TTVP (327) to the TTVR (357) … (3) Instruct TTVR to begin relaying US/DS samples (for example, after precoder/postcoder training is complete), and (4) Instruct TTVR to stop relaying US/DS samples (for example, as part of an orderly shut-down procedure.”  Instructing the TTVR to begin relaying US/DS samples is construed to correspond to processing entity in the network device allocates the channels to the CPE); and 
an equalizer (TTVR 3571-357n) for receiving a direct channel and a crosstalk channel on a first twisted pair of the twisted pair cable simultaneously from the network device (310), wherein the crosstalk channel is coupled to the first twisted pair of the twisted pair cable from a second twisted pair of the twisted pair cable that is temporarily disconnected from another CPE (350i-350n) (Fig. 4c depicts multiple channels to include crosstalk channel.  Col. 1, lines 25-28 and thereinafter, it is also disclosed “Crosstalk channel compensating filters can be used to reduce the effects of crosstalk on the communication line or to compensate for the crosstalk in order to remove the problem almost entirely.”  In addition, col. 11, lines 28-39 and col. 12, lines 3-13, functional details of TTVR 3571-357n are also disclosed: “For upstream pilots, the TTVRs 3571-357n temporarily ignore incoming physical layer data from the processing devices 1601 -160m and send instead time-domain pilot samples. The upstream pilot signals from a given TTVRs 3571-357n will propagate to all of the FTTdp LDs 1301-130n, either by the direct channel or by crosstalk. For example, the TTVR 3571 receives physical layer samples from the process physical layer sample to the LD 1551. During the upstream pilot operations, instead of conveying the physical layer sample, the TTVR 3571 inserts time-domain pilot sample.”).
For the argument’s sake, let’s say that Nuzman fails to explicitly disclose the claimed limitation of “a processor configured to allocate to a single CPE multiple frequency bands on a single coaxial cable or on a twisted pair, or multiple twisted pairs of a twisted pair cable.”  Such limitation lacks thereof from Nuzman’s teaching is well-known in the art and taught by Goodson.
In an analogous art in the same field of endeavor, Goodson teaches methods, systems, and apparatus for implementing biasing bonding (Goodson; Abstract and thereinafter), comprising, among other things, the limitations of “a processor configured to allocate to a single CPE multiple frequency bands on a single coaxial cable or on a twisted pair, or multiple twisted pairs of a twisted pair cable” (Goodson, Fig. 1; DRA 126 and col. 4, lines 51-65 and thereinafter, it is disclosed G.fast dynamic resource allocation apparatus (DRA) 126 that generates a G.fast transmission map 128 that specifies time slots that are allocated to teach transceiver in the G.fast channel 108, and provide the transmission map to the G.fast channel 108 … transmits the data fragments to … the CPE device 122.  Col. 2, line 66 to col. 3, lines 11 and thereinafter, it is also disclosed that data is transmitted over multiple different types of communication links that can communicate over single physical links or over multiple different physical links.  The disclosure thereat is construed to correspond to the claimed limitation).  
Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine/implement DRA 126 of Goodson into Nuzman’s device to arrive the claimed invention.  A motivation for doing so would be to increase bandwidth (Goodson; col. 1, lines 15-22 and thereinafter).
 Regarding claim 12, in addition to features recited in base claim 11 (see rationales discussed above), Nuzman also discloses wherein the transceiver is configured to pre-compensate an upstream transmission to the network device Nuzman; col. 11, line 13: “to obtain a precompensated (precoded) vector (downstream) or post-compensated vector (upstream).  Or Nuzman; col. 18, lines 14-35, same principle of pre-compensation is also discussed). 
 Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine/implement DRA 126 of Goodson into Nuzman’s device to arrive the claimed invention for the same rationales as discussed above.
As per claims 13-14 and 21, the claims call for a method having limitations variously and essentially mirrored those in apparatus claims 1-2 and 9, respectively.  Thus, they are deemed obvious over Nuzman in view of Goodson for the same rationales applied to apparatus claims 1-2 and 9 as discussed above.

Allowable Subject Matter
Claims 3-8, 10, 15-20, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   The prior art of record, considered individually or in combination, appears to fail to fairly show or suggest claimed invention of base claims 1, and 13 and further limit with novel and unobvious limitations of “wherein the processor is configured to transmit to or receive from a first CPE via a first channel on a first twisted pair of a twisted pair cable in a time division duplex (TDD) mode and transmit to or receive from a second CPE via a second channel on a second twisted pair of the twisted pair cable in a full duplex (FDX) mode,” as recited in group claims 3-8 and 15-20; and “wherein the processor is configured to apply a same bit allocation and gain setting to a group of CPEs connected to the shared channel,” as recited in claims 10 and 22, structurally and functionally interconnected in a manner as recited in the claims.

Conclusion
The prior/related art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kuipers et al. (US 10,122,641).
Strobel et al. (US 10,069,532).
Goodson et al. (US 9,490,934).
Gupta (US 9,473,240).
Trojer et al.  (US 2015/0349938).
Zafaruddin et al., Signal Processing for Gigabit-Rate Wireline Communications, arXiv, 20 pages, June 2017.
Oksman et al., The ITU-T’s New G.fast Standard Brings DSL into the Gigabit Era, IEEE, 9 pages, March 2016.
Oksman et al., The ITU-T’s New G.vector Standard Proliferates 100 Mb/s DSL, IEEE, 9 pages, October 2010.
Oksman et al., MGFAST: A New Generation of Copper Broadband Access, IEEE, 8, August 2019.
Coomans et al., XG-FAST: Towards 10 Gb/s Copper Access, IEEE, 6 pages, 2014.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK DUONG whose telephone number is (571)272-3164.  The examiner can normally be reached on 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent 





/FRANK DUONG/Primary Examiner, Art Unit 2474                                                                                                                                                                                                   February 27, 2021